                                                                             FILED
                     IN THE UNITED STATES DISTRICT COURT                      OCT 0 9 2018
                                                                           Cler1<, U.S. District Court
                                                                              District Of Montana
                          FOR THE DISTRICT OF MONTANA                                Helena


                                  BUTTE DIVISION

 ALYCE SMITH,

                             Plaintiff,          No. CV 18-52-BU-SEH

 vs.                                             ORDER

 JO-ANN STORES, LLC,


                             Defendants.

       Defendant Jo-Ann Stores, LLC removed this case on diversity grounds from

Montana Second Judicial District Court, Silver Bow County.' On September 13,

20 I 8, Plaintiff moved to remand, unequivocally stating that the recovery sought is

less than $75,000. 2

       A hearing on the motion was held on October 9, 2018.


       1
           Doc. I.
       2
           Doc. 8 at 2.

                                           -1-
      Federal court jurisdiction under 28 U.S.C. § 1332 requires both complete

diversity of citizenship and amount in controversy exceeding $75,000, exclusive

of interest and costs. The required amount in controversy is not claimed.

      Upon the record made in open court,

      ORDERED:

      This case is hereby REMANDED to state court.

      DATED this      9 tiday of October, 2018.

                                              ~£Jl~c1~J
                                              SAME.HADDON
                                              United States District Judge




                                        -2-
